DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 3
Cancelled: Claims 1 – 2, 4 
Added: Claims 5 – 11
Therefore Claims 3 and 5 – 11 are now pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 was filed after the mailing date of the application on 11/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
Applicant argues: FIG. 9 of Tobita, there is no ninth, tenth and/or eleventh transistor. Thus, Tobita neither teaches not suggests each and every element of the claimed semiconductor device.
Examiner respectfully disagrees with the applicant in that FIG 8 which is a single view of FIG 9, shows elements 41 & 42 which can be substituted for the FIGS of 12A & 12B. Therefore, when FIGS 12A & 12B are incorporated into FIG 8 then you will have up to twelve transistors that are all connected to each other. 

	Applicant argues: Claim 8 differs from claim 3 by reciting the pixel.
Examiner respectfully points out that Tobita’s invention Paragraph [0020] teaches clearly of a pixel circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 3, 5 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tobita US Publication 2008/0219401 A1.

With regards to Claim 3, Tobita discloses: A semiconductor device (Title & Abstract and FIG 9, SRk) comprising: 
a first circuit comprising a first transistor (FIG 8, Q1), a second transistor (Q2), a third transistor (Q8), a fourth transistor (Q3), a fifth transistor (Q5A), a sixth transistor (Q7A), and a seventh transistor (Q4), an eighth transistor (FIG 12A, Q5B), a ninth transistor (FIG 12A, Q9B), a tenth transistor (FIG 12B, Q9A), and an eleventh transistor (FIG 12A, Q6B); 
a second circuit (FIG 12A, Q7Bn – Gk-1) in a previous stage of the first circuit (OUT - Gk); and 
a third circuit (FIG 12A, Q7Br – Gk+1) in a subsequent stage of the first circuit (OUT - Gk), and 
wherein one of a source and a drain of the first transistor (Q1) is electrically connected to the first wiring (CLK), 
wherein a clock signal being input into the first wiring (FIG 9, shows this feature), 
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2), the second circuit (FIG 12A, Q7Bn), and the third circuit (FIG 12A, Q7Br),
wherein the other of the source and the drain of the third transistor (Q8) is electrically connected to the fourth wiring (Vss), 
wherein one of a source and a drain of the fifth transistor (Q5A) and one of a source and a drain of the sixth transistor (Q7A) are electrically connected to a third wiring (Vss), 
wherein a gate of the second transistor (Q2) is electrically connected to a gate of the fifth transistor (Q5A) and to the other of the source and the drain of the sixth transistor (Q7A), and one of a source and a drain of the ninth transistor (FIG 12A, Q9B), 
wherein a gate of the seventh transistor (Q4) is electrically connected to a fifth wiring (Gk+1), 
wherein a first signal is input to the fifth wiring from the third circuit (FIG 12A, Q7Br – Gk+1), 
wherein a gate of the fourth transistor (Q3) is electrically connected to a second wiring (Gk-1), 
wherein a second signal is input to the second wiring from the second circuit (FIG 12A, Q7Bn – Gk-1), 
wherein one of a source and a drain of the fourth transistor (Q3) is electrically connected to the other of the source and the drain of the fifth transistor (Q5A), one of a source and a drain of the seventh transistor (Q4), and a gate of the first transistor (Q1), and
wherein a gate of the ninth transistor (FIG 12A, Q9B) is electrically connected to one of a source and a drain of the tenth transistor (FIG 12B, Q9A) and one of a source and a drain of the eleventh transistor (FIG 12A, Q6B).  

With regards to Claim 5, Tobita discloses: wherein each of the first transistor (FIG 8, Q1), the second transistor (Q2), the third transistor (Q8), the fourth transistor (Q3), the fifth transistor (Q5A), the sixth transistor (Q7A), and the seventh transistor (Q4), the eighth transistor (FIG 12A, Q5B), the ninth transistor (FIG 12A, Q9B), the tenth transistor (FIG 12B, Q9A), and the eleventh transistor (FIG 12A, Q6B) comprises a plurality of gate electrodes and a plurality of channel regions electrically connected in series (FIG 8 – 12B, shows this feature).  

With regards to Claim 7, Tobita discloses: wherein the first circuit (FIG 8, Gk) is positioned in an nth stage, wherein the second circuit is positioned in an (n-1)-th stage (FIG 12A, Gk-1); and wherein the third circuit is positioned in an (n+1)-th stage (FIG 12A, Gk+1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 8 – 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tobita US Publication 2008/0219401 A1.

With regards to Claim 8, Tobita discloses: A semiconductor device (Title & Abstract and FIG 9, SRk) comprising: 
a first circuit comprising a first transistor (FIG 8, Q1), a second transistor (Q2), a third transistor (Q8), a fourth transistor (Q3), a fifth transistor (Q5A), a sixth transistor (Q7A), and a seventh transistor (Q4), an eighth transistor (FIG 12A, Q5B), a ninth transistor (FIG 12A, Q9B), a tenth transistor (FIG 12B, Q9A), and an eleventh transistor (FIG 12A, Q6B); 
a second circuit (FIG 12A, Q7Bn – Gk-1) in a previous stage of the first circuit (OUT - Gk); and 
a third circuit (FIG 12A, Q7Br – Gk+1) in a subsequent stage of the first circuit (OUT - Gk), and 
a pixel (FIGS 8, 12A and 12B – substituting elements 41 & 42 of FIGS 12 A & B into FIG 8) comprising a twelfth transistor (FIG 12B, Q6A) and a liquid crystal element (FIG 1 and Paragraph [0078]) electrically connected to one of a source and a drain of the twelfth transistor (FIG 12B, Q6A),
wherein one of a source and a drain of the first transistor (Q1) is electrically connected to a first wiring (CLK), 
wherein a clock signal being input into the first wiring (FIG 9, shows this feature), 
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2), the second circuit (FIG 12A, Q7Bn), and the third circuit (FIG 12A, Q7Br),
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2), the second circuit (FIG 12A, Q7Bn – Gk-1), and the third circuit (FIG 12A, Q7Br – Gk+1), wherein one of a source and a drain of the third transistor (Q8) and one of a source and a drain of the eighth transistor (Q5B) are electrically connected to a gate of the twelfth transistor (FIG 12B, Q6A),
wherein the other of the source and the drain of the third transistor (Q8) is electrically connected to the fourth wiring (Vss), 
wherein one of a source and a drain of the fifth transistor (Q5A) and one of a source and a drain of the sixth transistor (Q7A) are electrically connected to a third wiring (Vss), 
wherein a gate of the second transistor (Q2) is electrically connected to a gate of the fifth transistor (Q5A) and to the other of the source and the drain of the sixth transistor (Q7A), and one of a source and a drain of the ninth transistor (FIG 12A, Q9B), 
wherein a gate of the seventh transistor (Q4) is electrically connected to a fifth wiring (Gk+1), 
wherein a first signal is input to the fifth wiring from the third circuit (FIG 12A, Q7Br – Gk+1), 
wherein a gate of the fourth transistor (Q3) is electrically connected to a second wiring (Gk-1), 
wherein a second signal is input to the second wiring from the second circuit (FIG 12A, Q7Bn – Gk-1), 
wherein one of a source and a drain of the fourth transistor (Q3) is electrically connected to the other of the source and the drain of the fifth transistor (Q5A), one of a source and a drain of the seventh transistor (Q4), and a gate of the first transistor (Q1), and
wherein a gate of the ninth transistor (FIG 12A, Q9B) is electrically connected to one of a source and a drain of the tenth transistor (FIG 12B, Q9A) and one of a source and a drain of the eleventh transistor (FIG 12A, Q6B).  
Tobita implicitly disclose: a pixel circuit comprising twelfth transistor
Examiner takes Official Notice that it is old and well known in the art for pixel to have twelve transistors.
The motivation for doing this would have yielded predictable results and improving the quality of the device.

With regards to Claims 6 and 10, Tobita discloses:  wherein each of a channel formation region of the first transistor (FIG 8, Q1), the second transistor (Q2), the third transistor (Q8), the fourth transistor (Q3), the fifth transistor (Q5A), the sixth transistor (Q7A), and the seventh transistor (Q4), the eighth transistor (FIG 12A, Q5B), the ninth transistor (FIG 12A, Q9B), the tenth transistor (FIG 12B, Q9A), and the eleventh transistor (FIG 12A, Q6B) comprises polycrystalline silicon (Paragraph [0018]).  
Tobita fails to disclose: the first to eleventh transistor comprises polycrystalline silicon
Examiner takes Official notice that this is old and well know in the art before the filing date of this invention.
The motivation for doing this would have yielded predictable results and cut manufacturing cost as well as improving the quality of the device.

With regards to Claim 9, Tobita discloses: wherein each of the first transistor (FIG 8, Q1), the second transistor (Q2), the third transistor (Q8), the fourth transistor (Q3), the fifth transistor (Q5A), the sixth transistor (Q7A), and the seventh transistor (Q4), the eighth transistor (FIG 12A, Q5B), the ninth transistor (FIG 12A, Q9B), the tenth transistor (FIG 12B, Q9A), and the eleventh transistor (FIG 12A, Q6B) comprises a plurality of gate electrodes and a plurality of channel regions electrically connected in series (FIG 8 – 12B, shows this feature).  

With regards to Claim 11, Tobita discloses: wherein the first circuit (FIG 8, Gk) is positioned in an nth stage, wherein the second circuit is positioned in an (n-1)-th stage (FIG 12A, Gk-1); and wherein the third circuit is positioned in an (n+1)-th stage (FIG 12A, Gk+1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/            Primary Patent Examiner, Art Unit 2625